          Case 2:17-cv-04807-JZB Document 46 Filed 11/19/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9 Vinita Bhatt,                                      No. CV-17-04807-PHX-JZB
10                        Plaintiff,                  ORDER
11 v.
12 State of Arizona, et al.,
13                        Defendants.
14
15
16             The Court having reviewed the parties’ Stipulation of Voluntary Dismissal (Doc.
17      45), and good cause appearing,
18             IT IS ORDERED:
19             1.    The Stipulation (Doc. 45) is granted.
20             2.    That this matter be dismissed with prejudice, each party to bear its own fees
21      and costs.
22             Dated this 19th day of November, 2018.
23
24
                                                        Honorable John Z. Boyle
25                                                      United States Magistrate Judge
26
27
28
